Citation Nr: 0706741	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  01-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from August 1951 to 
August 1971 and died in December 1996.

The appellant, who is the veteran's widow, originally 
appealed a decision of the Department of Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

By way of procedural background it is noted that, in a 
September 2001 decision, the Board of Veterans' Affairs 
(Board) denied the appellant's claim for service connection 
for the cause of the veteran's death.

The appellant appealed the Board's September 2001 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion to Remand was filed by the 
appellant and the VA General Counsel.  In an Order of 
November 2002, the Court vacated the Board's decision and 
remanded the matter, pursuant to the parties' Joint Motion.  
A copy of the Court's Order in this matter was placed in the 
claims file.

In June 2003, the Board remanded the appellant's claim to the 
RO for additional development consistent with the Court's 
Order.  In an August 2004 decision, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

The veteran appealed the Board's August 2004 decision to the 
Court.  In that litigation, a Brief and request for remand 
was filed by the appellant, averring that remand was required 
because VA failed to fulfill its duty to assist her pursuant 
to 38 U.S.C.A. § 5103A (West 2002 & Supp. 2005) and that this 
contravened a June 2003 Board remand order, in violation of 
Stegall v. West, 11 Vet. App. 268 (1998).  In an Order of 
October 2006, the Court vacated the Board's decision and 
remanded the matter, pursuant to the appellant's motion.  A 
copy of the Court's Order in this matter has been placed in 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  He died in December 1996 from prostate 
cancer with widespread metastasis.  In August 1996, he 
initially filed claims for service connection for prostate 
and lung cancers based upon his exposure to Agent Orange, in 
that his job in service involved travel to exposed areas.  In 
a November 1996 response to the RO's request for evidence to 
substantiate his claim of service in Vietnam, the veteran 
said he did not serve in Vietnam during active military 
service, but worked there after his discharge from service.  
He died one month later.  

In her July 2000 claim, the appellant noted the change in 
regulations that added prostate cancer to the list of 
diseases presumed to be due to exposure to Agent Orange.  

In its November 2002 Order, the Court noted a January 1969 
service medical record entry to the effect that the history 
of the veteran's current illness was a purported injury 
sustained in an accident in Vietnam several years earlier.  A 
February 1969 entry refers to a fracture sustained "several 
years ago" in Vietnam.  Given these entries, and a 1996 
statement from the veteran to the effect that his job 
required him to travel in exposed areas, the Court remanded 
the case for the purpose of developing any further evidence 
that tended to show the veteran's presence in Vietnam, 
however brief.

In its June 2003 remand, the Board directed the RO to contact 
the National Personnel Records Center (NPRC) or other 
appropriate agency and determine whether the veteran served 
in the Republic of Vietnam during the Vietnam Era.  The RO 
was also requested to obtain any additional service records 
that may show that the veteran had service in Vietnam. 

In July 2003, the NPRC responded to the RO's records' request 
and indicated that the available records did not verify the 
veteran's Vietnam service, but "circumstantial evidence 
appears to indicate that veteran may have served in 
Vietnam."  The notation does not identify the specific 
circumstantial evidence to which the comment referred.

In view of the foregoing, the Board finds that another remand 
is necessary in this case.  A review of the evidence in this 
case reveals that, as noted, in its October 2006 Order, the 
Court found that VA failed to fulfill its duty to assist 
pursuant to 38 U.S.C.A. § 5103A by not inquiring as to what 
evidence the NPRC was referring when it noted that 
"circumstantial evidence appears to indicate that veteran 
may have served in Vietnam" and that there was inadequate 
compliance with the Board's June 2003 remand directive.  See 
Stegall v. West, 11 Vet. App. at 268 (where the remand orders 
of the Board are not complied with, the Board commits error 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006), that includes 
an explanation as to the 
information or evidence needed to 
establish an effective date for 
the claim on appeal, as outlined 
by the court in Dingess v. 
Nicholson, 19 Vet. App. 473 
(2006).

2.	The AMC/RO should contact the 
NPRC and specifically request 
that it provide a detailed 
explanation of what it meant by 
"circumstantial evidence" in its 
July 2003 notation that 
"circumstantial evidence appears 
to indicate that veteran may have 
served in Vietnam".  A copy of 
any document(s) or reference(s) 
considered "circumstantial 
evidence" must be provided and 
associated with the claims files.

3.	Thereafter, the AMC/RO should 
undertake any further development 
so indicated by the record, and 
then readjudicate the appellant's 
claim for service connection for 
the cause of the veteran's death.  
If the benefits sought on appeal 
remain denied, the appellant and 
her attorney should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issues currently on appeal 
since the August 2003 SSOC.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




